Citation Nr: 1456472	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for a left thumb disability.

8.  Entitlement to service connection for residuals of a right index finger dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for hearing loss, tinnitus, right hip, right leg, and left leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a low back disability.

2.  The Veteran does not have a left thumb disability.

3.  The Veteran has residuals of a right index finger dislocation that was incurred in service.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a left thumb disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for residuals of a right index finger dislocation have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard June 2010 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and private treatment records.  Additionally, the Veteran was afforded an August 2010 VA examination addressing his right index finger.

Although VA examinations were not provided in connection with the low back or left thumb claims, examinations are not warranted because the evidence does not establish that the Veteran has a low back or left thumb disability.  Apart from a September 2008 private treatment record noting "slight" low back pain, the evidence does not indicate and the Veteran has not identified that he experiences recurrent symptoms that can be attributed to a low back or left thumb disability.  Without evidence of even recurrent symptoms of a claimed disability, VA examinations are not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision regarding the low back, left thumb, and right index finger claims.

II.  Analysis

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Low Back and Left Thumb

The Veteran seeks service connection for low back and left thumb disabilities.

The Veteran's claims for service connection fail because the evidence of record does not establish that he currently has a low back or left thumb condition related to service or otherwise.  The Veteran's STRs are negative for diagnoses pertaining to the low back or left thumb, or any complaints involving these areas.  Also, the Veteran sought treatment during and after service for many other conditions, and besides the sole private treatment record mentioned above that noted slight low back pain, no low back or left thumb injury was noted in any STRs, private treatment records, or examination reports in the claims file.

Furthermore, neither the Veteran nor his representative has identified any current symptoms pertaining to a low back or left thumb disability.  Additionally, the Veteran has not identified any treatment provider who may have treated him for a disability that can be characterized as a low back or left thumb disability.

In this case, it is reasonable to infer that, if the Veteran had low back or left thumb complaints, he would have reported them to the medical providers who had seen him for other medical symptoms.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  In other words, because the record shows only one slight low back complaint in over 27 years post-service and no low back or left thumb symptoms in service, the Board makes the reasonable inference that the Veteran has not had such symptoms that would indicate a current low back or left thumb disability.

In the absence of proof of a present disability, there can be no valid claim, and low back and left thumb disabilities have not been shown in this case regardless of the Veteran's claims for service connection for such disabilities.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Consequently, service connection is not warranted for either a low back disability or left thumb disability.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for low back and left thumb disabilities, that doctrine is not applicable to the instant appeal pertaining to those claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Residuals of a Right Index Finger Dislocation

The Veteran's STRs from October 1982 show that, as a result of a fall, he experienced a right index finger dislocation at the distal interphalangeal (DIP) joint, and it was treated with reduction, a splint, and ice.

The August 2010 VA examiner reported that the Veteran has a diagnosis of dislocation of the right index finger.  Thus, a current disability has been shown.  The examiner also noted that the Veteran complained of pain with hyperextension of the DIP and that the date of onset of the right index finger disability was 1982 after dislocation of the DIP of the right index finger.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran had a right index finger dislocation that was incurred in service and has resulted in a current disability; thus, service connection for residuals of a right index finger dislocation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for a left thumb disability is denied.

Service connection for residuals of a right index finger dislocation is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims of service connection for hearing loss, tinnitus, right hip, right leg, and left leg disabilities are decided.

Regarding hearing loss and tinnitus, in a July 2013 statement, the Veteran's representative stated that the Veteran contends that "the original onset of his hearing loss and tinnitus came from his time in the United States Military as a direct result of acoustic trauma."  Also, in a September 2014 statement, the Veteran's representative argued that the Veteran was a rifleman in the Army and lacked hearing protection during service, thereby resulting in acoustic trauma that resulted in hearing loss.  The Veteran was afforded a VA audiological examination in August 2010 that showed the Veteran currently hearing loss.  The VA examiner provided a negative nexus opinion regarding hearing loss and tinnitus and their relation to service.  However, the Board finds that another VA examination is warranted because the examiner's rationale was not fully sufficient in addressing the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

Regarding the right hip, the Veteran's STRs from December 1986 reveal complaints of sharp pain while sprinting.  The treating provider noted soreness inferior to the gluteus on the right side and pain on attempting to touch toes.  The assessment at that time was right hamstring strain.

Turning to the right and left leg issues, the Veteran's private treatment records from March 2004 show MRI results of the right calf indicating subtle edema and suggesting a muscle strain at the inferolateral aspect of the soleus.  The Veteran's STRs from March 1984 show complaints of left calf pain that occurred while sprinting.  The assessment at that time was muscle pull.

Given the evidence, the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of any right hip, right leg, and left leg disabilities found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the VA examiner should give consideration to the Veteran's theories regarding the cause of any such disabilities.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hearing loss or tinnitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service.

Consideration should be given to the Veteran's contention that tinnitus has continued since service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure in service.

2.  Schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinions requested below.  The examiner must review the Veteran's claims file.

The examiner should indicate whether the Veteran has a current right hip, right leg, and/or left leg disability and, if so, whether any such disability is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  The examiner should consider the Veteran's history of right hamstring strain (December 1986), right calf MRI results suggesting muscle strain (March 2004), and left calf pain and muscle pull (March 1984) in providing a diagnosis and opinion for any currently present right hip, right leg, or left leg disability.

The examiner should provide the reasoning for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


